Citation Nr: 1044763	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  07-10 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to July 1987.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in May 2006, a statement of the case 
was issued in January 2007, and a substantive appeal was received 
in March 2007.   


FINDINGS OF FACT

1.  Competent medical evidence shows that the psychiatric 
symptomatology documented in service was transitory in nature.  

2.  Chronic depression was not manifested during the Veteran's 
active duty service or for many years after service, nor is it 
otherwise related to service or to the transitory psychiatric 
symptoms noted during service.


CONCLUSION OF LAW

Chronic depression was not incurred in or aggravated by the 
Veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated June 2005.  

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, no new disability rating or effective date 
for award of benefits will be assigned as the claim for service 
connection was denied.  Accordingly, any defect with respect to 
that aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Nonetheless, the 
Board notes that the RO provided the Veteran with a March 2006 
correspondence that fully complied with Dingess.  It also 
reissued VCAA notice in June 2006.  This correspondence also 
fully complies with Dingess.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of her 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the Veteran a psychiatric 
examination in March 2006, obtained medical opinions as to the 
etiology and severity of the disability, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issue on appeal 
have been obtained and associated with the Veteran's claims file; 
and the appellant has not contended otherwise.  

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, 
for Veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, such as psychoses, are presumed to have been 
incurred in service if manifest to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

The service treatment records reflect that in January 1987, the 
Veteran reported feeling depressed and overwhelmed after being 
placed on the weight management program and receiving two 
unsatisfactory reports.  She was assessed with an adjustment 
disorder with depressed mood.  Nine days later, her mood was much 
improved.  She resolved to lose weight so that she could make the 
decision regarding continuing in service (rather than have that 
decision made for her).  She was assessed with an adjustment 
disorder with depressed mood, "transient, resolving."  

In February 1987, the Veteran requested separation from the Air 
Force for "Humanitarian Reasons."  She explained that when she 
accepted her assignment to RAF Lakenheath, she only had one 
child.  Upon arriving in England, she discovered she was 
pregnant.  She thought she could cope with service 
responsibilities and family obligations; but the assignment was 
extremely stressful, and between the stressful job and an 
additional child, she found it impossible to cope.  She stated 
that she was very distraught emotionally and that she 
"discovered emotional problems that were never identified before 
since I am the Adult Child of an Alcoholic."  She concluded by 
stating that "In order for me to successfully overcome my 
emotional problems through therapy and stress level reduction I 
must be outside of the military environment."  

The Veteran's husband also submitted a March 1987 statement in 
which he stated that the Veteran's depression was "the result of 
the birth of our second child and the continuous pressure she has 
been under at work."  

Colonel D.T.K. (Chief of Mental Health Services) and Major D.K.H. 
(Chief of Psychological Services) co-signed statements in 
February 1987 and March 1987 that state that the Veteran's 
placement on the weight management program and her two 
consecutive unsatisfactory progress reports appear to be one 
significant determinant of her feelings of diminished self-worth 
and loss of motivation.  They note that she was "quite upset 
about the possibility of involuntary (and demoralizing) 
administrative separation for failure to meet weight standards."  
They also noted that the Veteran has been "grappling with 
emotions and concerns arising from a past history of family 
problems and increased difficulty in managing both family and Air 
Force responsibilities."  They further  noted that the Veteran 
"does not meet the criteria for medical separation, nor does she 
have a personality disorder that would warrant separation...It 
appears, however, that approval might facilitate resolution of 
[the Veteran's] current personal/emotional difficulties."  

The Veteran was granted an early (and honorable) discharge per 
her request.  

In March 1989, the Veteran voluntarily initiated counseling 
services at the Vet Center.  She requested these services because 
she had recently been arrested for shoplifting, and she wanted to 
understand how she came to commit the act.  The initial 
diagnostic evaluation, which included psychometric testing, gave 
no indication of any psychopathology or characterological 
disorder.  Instead, it suggested that the incident was an 
expression of repressed resentments concerning domestic issues.  
During her counseling sessions, she talked about resenting the 
fact that she was dependent on financial assistance from in-laws.  
She also talked about the difficulty in making the transition 
from military to civilian life.  She began to recognize many 
resentments that were being repressed, mostly concerning her 
husband and marital situation.  After nine therapy session, the 
Veteran was doing well; and in July 1989, she decided to take a 
vacation from therapy.  Dr. K.C.C. wrote an August 1989 statement 
in which he noted that the Veteran's response to treatment was 
excellent.  She was able to recognize the underlying factors that 
prompted the shoplifting incident, and was able to initiate 
appropriate action to resolve those issues.  An August 1989 
closing summary indicates that no problems still exist and that 
the Veteran's prognosis was excellent. 

Treatment reports from Heights Family Clinic reveal that the 
Veteran sought treatment in September 1996 for a recheck of her 
medications following a hysterectomy and hormone replacement 
therapy.  She reported that she was having a lot of problems with 
depressive type symptoms.  She stated that she was having a hard 
time controlling her anger; and that she has a lot of mood 
swings.  Overall her mood was quite depressed and negative.  She 
was also gaining weight and having hot flashes.  She was assessed 
with menopausal symptoms.  The examiner discontinued estrogen and 
stated that if her symptoms resolve, "I think we can attribute 
it to the hormones."  One month later, after being off estrogen, 
the Veteran felt significantly better.  Her depressive symptoms 
had decreased and her mood swings had gotten better (though they 
still occurred).  She found that she still had a hard time 
controlling her anger, particularly regarding problems with her 
daughter.  She reported that she was doing better, but was not to 
the point that she wanted to be.  The examiner started the 
Veteran on Paxil.  One month later (November 1996) she reported 
that it didn't make much of a difference.  She stopped taking the 
Paxil for five days and didn't notice much of a difference; but 
overall, she seemed to be feeling better.  She was assessed with 
depressive symptoms and the examiner discontinued all 
medications.  In December 1996, the Veteran called and requested 
more Paxil.  The examiner gave her a two month prescription.  The 
Veteran did not seek treatment again until January 1999, at which 
time she reported worsening symptoms.  She was prescribed 
Effexor, and she responded well to it.  When she stopped taking 
it, she began to experience headaches, nausea, and vertigo.  The 
May 1999 examiner decided to keep her off Effexor for another 
week; and prescribed Meclizine for vertigo.   There are no 
further treatment reports from the Heights Family Clinic.

The Veteran sought treatment from the South Central Montana 
Regional Mental Health Center in June 2005.  She complained of 
struggles in her work environment that lead to frustration and 
depression in other aspects of her life.  She stated that work 
environment has been dysfunctional and that it has reached this 
point over ten years.    In August 2005, she reported that her 
depression had significantly lifted; but that she recently had a 
stressful phone call from her mother.  She was diagnosed with a 
recurrent, moderate, major depressive disorder.  

The Veteran's stress levels increased again in August 2005 with 
Hurricane Katrina, since she has family members living near 
Biloxi.  She continued to be frustrated with work.  In October 
2005, she reported that she was being investigated by her 
employer, though she was later exonerated.  In January 2006, she 
was promoted; and in March 2006, she reported that her new job 
was going very well.  The diagnosis was recurrent, mild, major 
depressive disorder.

The Veteran underwent a VA examination in March 2006.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The Veteran reported that she was doing much better 
with her depression as a result of medication and counseling.  
She reported that she is okay if she keeps busy and that she has 
had many successes since she left the Air Force.  Her current 
symptoms included crying three to four times per week.  She 
reported that self esteem has always been a problem with her; but 
that she has had no trouble concentrating or making decisions.  
Her enjoyment of life was increasing, but her energy level could 
be better.  When the examiner asked what she was depressed about 
that might be service related, she stated that she had a weight 
problem and post partum depression while in the military.  
Otherwise, she attributed depression in the military as a 
function of biochemistry and a "dysfunctional" family 
upbringing.  She acknowledged that there is no reason for her to 
be depressed now because she has a good marriage, good job, and 
her children are doing well.  She reported taking 300 mg. of 
Wellbutrin per day, and 25 mg. of Prozac per day.  She stated 
that they are quite effective in controlling her symptoms.  The 
Veteran reported that she has been employed by the FAA for 16 
years and that she loves her job.  However, she admitted that she 
was recently accused of fraud, waste, and abuse.  Although she 
was exonerated, the investigations threw her into a depression.  
The examiner diagnosed the Veteran with a depressive disorder, 
not otherwise specified, in partial if not full remission.  He 
noted that "she thinks her depression is a function of 
biochemical mechanisms now because everything is going so well in 
her life."  The examiner stated that "when one considers the 
causes of [the Veteran's] depression, very little of it has been 
service connected, specifically her postpartum depression and 
concerns about her weight.  More significant has been the 
dysfunctional upbringing she experienced, the possibility that 
there is a genetic predisposition towards depression in her 
family, and the recent investigations of her behavior at the FAA 
by which she was exonerated."  

In the Veteran's May 2006 notice of disagreement, she took issue 
with a number of the RO's findings.  She stated that when she was 
diagnosed with depression in 1987, it was due to the harassment 
and disciplinary actions that concerning her non-compliance with 
weight standards.  She stated that she was unable to return to 
her pre-pregnancy weight; and that her humiliation included 
public weigh-ins, and weight postings in the orderly room for 
everyone to see.  She stated that she was also threatened with 
discharge on more than one occasion during this period.  She 
stated that she was devastated, stressed, and overwhelmed.

The Veteran denied the RO's assertion that her depression in 1996 
was due to a hysterectomy.  Instead she pointed out that her 
husband had a heart attack in November 1995 and that this event 
was far more devastating that any surgery that she had.  She 
stated that once again she was in a situation that she couldn't 
control and that it impacted every aspect of her life.  Once 
again, she couldn't cope, was stressed, and overwhelmed.  

The Veteran also took issue with the March 2006 examination 
report.  She stated that she spent over an hour talking to the 
examiner without even knowing who he was.  She stated that he 
didn't identify himself; and that it took her a while before she 
even realized that the questions were to collect information 
about her.  She answered truthfully, but felt the information was 
taken out of context.  She stated that her mention of post partum 
depression was merely speculation on her part since she knew 
something was wrong with her emotionally, and she had just had a 
child in the previous year.  She also felt that her report of 
being raised in a dysfunctional family was taken out of context.  
She argues that if her dysfunctional family upbringing was the 
cause of depression, then why had she not had any previous 
psychiatric problems prior to entering the military or at any 
time during her first 13 years in the service?  She stated that 
"To me there has always been a correlation between my weight and 
my depression, which started in the USAF."  Finally, she took 
issue with the fact that the examiner stated that she was not 
depressed because she laughed often during the examination; as 
well as the examiner's opinion that her depression was in partial 
remission despite the fact that she continues to be on medication 
and receive counseling on a semi-regular basis.    

The Veteran took exception to the Veteran Center (where she 
underwent nine therapy sessions from March 1989 to August 1989) 
reports in which the examiner stated that psychometric testing 
gave no indication of any psychopathology or characterological 
disorder.  She wrote that "In March 1989, I was not, to my 
knowledge suffering from depression.  So the above-mentioned VA 
Center counseling never addressed my emotional state as far as 
being depressed."       

The RO sought another VA opinion in January 2007.  The examiner 
reviewed the claims file but did not examine the Veteran.  The 
examiner noted that the Veteran was seen three times at the 
Mental Health Center during service, and that from the 
descriptions of Colonel D.T.K. and Major D.K.H., the Veteran's 
depression was fairly mild and situational.  The examiner noted 
that the Veteran was treated in June 2005 for severe depression.  
The examiner found that upon reviewing the records, the Veteran 
came from a highly dysfunctional family and that she had self 
esteem issues.  He found that the Veteran would have been 
vulnerable to developing depression because of her dysfunctional 
background.  Episodes of depression after she left the military 
appear to be largely situational and have since been resolved.  
He opined that the Veteran's "later depressive episodes were 
most likely not caused by or a result of her military service.  
Again, she had some difficulties in the military but these were 
related to situational problems.  Later depressive episodes also 
appear to be largely situational and at the time of her [March 
2006 examination], depression was resolved."

The Board acknowledges the inservice records referencing 
depression.  The Veteran's statements about the inservice 
symptoms are credible in this regard.  
However, it appears that the determinative question in this case 
is whether there is a nexus between the inservice depression and 
any depression from which she currently suffers.

Although the Veteran is competent to testify as to her in-service 
experiences and symptoms, where the determinative issue involves 
a question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not reflect that the 
Veteran currently possesses a recognized degree of medical 
knowledge that would render her opinions on medical diagnoses or 
causation competent.  

In the present case there is a persuasive medical opinion to the 
effect that her later depressive episodes were most likely not 
caused by or a result of her military service.  Instead, the 
January 2007 opinion attributed the inservice depressive episodes 
to situational problems.  The Board's reading of the January 2007 
opinion is that the inservice depressive symptoms were transitory 
in nature and did not result in a chronic depressive disorder.  
The January 2007 examiner was of the opinion that the Veteran's 
post-service depression was due to post-service situations and 
events.  The Board believes the January 2007 is fully supported 
by the record as to such a conclusion.  The post-service 
depressive episodes appear to be related to various post-service 
situations, such as legal problems, work problems, family 
problems, concern over family members, etc.  

The Board stresses to the Veteran that the question of a link 
between any current depression and the depressive symptoms during 
service is essentially medical in nature.  The Veteran has 
clearly reported her beliefs as to the cause of the depression, 
but whereas she is competent to report symptoms capable of lay 
observation, she is not shown to be competent to attribute 
medical significance to the symptoms.  A trained medical 
professional has reviewed the record, to include inservice and 
post-service evidence, and concluded that it is not at least as 
likely as not that any current depression is causally related to 
the inservice symptomatology.  The Board finds this to be 
persuasive medical evidence against the Veteran's claim.  Like 
the Veteran and her representative, the Board is also not 
competent to render a medical opinion.  In other words, the Board 
is not free to substitute its own judgment for that of a medical 
expert in questions requiring medical skills.  Colvin v. 
Derwinski, 1 Vet.App. 171, 175 (1991).  

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim for 
service connection for depression must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).




ORDER

The appeal is denied.  


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


